Citation Nr: 0019729	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  96-08 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a seizure disorder.


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The appellant had active duty from October 1982 to March 
1983.  The record also indicates that he had periods of 
training with the Indiana National Guard from March 1985 to 
February 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1996 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which denied 
the benefit sought on appeal.  During the pendency of this 
appeal, the appellant's claims file was temporarily 
transferred to the Louisville, Kentucky RO in light of his 
request to attend a hearing in Louisville, Kentucky.

By Remand dated January 2000, this matter was returned to the 
RO in order for the appellant to be scheduled for a Travel 
Board hearing.  By letter dated in March 2000, the appellant 
was notified that he was scheduled for a videoconference 
hearing in April 2000.  However, the claims file does not 
contain the appellant's election to participate in a 
videoconference hearing in lieu of a Travel Board hearing.  A 
notation in the claims file reflects that the appellant 
failed to appear for the April 2000 videoconference hearing.  
Accordingly, in order to ensure that the appellant was 
afforded every opportunity to appear for a Travel Board 
hearing, by letter dated June 2000, the Board contacted the 
appellant to clarify his hearing request.  In July 2000, the 
appellant advised the Board that he did not wish to appear 
for a hearing and he requested the Board to consider his case 
on the evidence of record.  As such, this matter is now ready 
for appellate review.     

The Board initially notes that in a July 2000 statement, the 
appellant appears to raise claims of entitlement to service 
connection for residuals of a neck injury, a back disorder 
and hepatitis C.  As these matters have not been prepared for 
appellate review, they are not currently pending before the 
Board.  Accordingly, these matters are referred to the RO for 
initial consideration and appropriate action. 


FINDING OF FACT

There is no medical evidence of record of a nexus or link 
between the appellant's currently diagnosed seizure disorder 
and his military service.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for a seizure disorder is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Where a veteran served 
90 days or more during a period of war, and epilepsy becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Active military service is defined, in part, as active duty 
and any period of active duty for training (ACDUTRA) during 
which the individual was disabled or died from a disease or 
injury incurred or aggravated in line of duty, or from injury 
incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. § 101(24) (West 1991).  
Neither the presumption of soundness on entrance into 
service, nor the presumption of service incurrence for 
epilepsy manifest to a compensable degree within the year 
after service, applies when service was ACDUTRA or INACDUTRA.  
Paulson v. Brown, 7 Vet. App. 466 (1995).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  Thus, 
the threshold question to be addressed in this case is 
whether the veteran has presented evidence of a well-grounded 
claim.  If the veteran has not presented a well-grounded 
claim, the appeal must fail because the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the U.S. Court of Appeals for Veterans Claims 
(Court) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  However, to be well 
grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-263 (1992).  The Court has held that 
evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded.  Exceptions to this rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Murphy, 1 Vet. App. at 81.  A claimant would not 
meet this burden merely by presenting lay testimony, because 
lay persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997).

The appellant in this case does not contend that his seizure 
disorder had its onset during his period of military service 
from October 1982 to March 1983.  Instead, he contends that 
he was discharged from the Indiana National Guard against his 
will because of his seizure disorder, and as such, he is 
entitled to VA benefits.  He argues that his seizures were 
brought on by the stress of his military obligations and that 
he should therefore, prevail in his claim for service 
connection.  

The appellant's service records documenting his period of 
service in the United States Army National Guard reflect that 
during an enlistment examination conducted in February 1985, 
he reported being in good health.  On periodic National Guard 
examination in July 1989, physical examination revealed no 
evidence of a seizure disorder.  In January 1991, the 
appellant was seen at Deaconess Hospital with complaints of 
having had a seizure.  He reported having a similar episode 
in October 1989.  At that time, he experienced three to four 
episodes of tonic clonic seizures and was hospitalized.  A 
March 1993 service record documenting a periodic examination 
shows that the appellant reported that he was taking 
medication to control his seizures.  Records also show that 
the appellant was medically disqualified from the Indiana 
National Guard in February 1996 due to inadequate seizure 
control. 

Treatment records from Steven P. Kuric, M.D. with Tri-State 
Neurosurgical dated January 1991 to May 1997 reflect that the 
appellant was admitted to the emergency room in January 1991 
for what was diagnosed as a generalized tonic clonic seizure.  
In February 1991, Dr. Kuric diagnosed the appellant with 
multiple brain lesions, etiology unknown.  Dr. Kuric 
indicated that the lesions could represent previous septic 
emboli, or a possible granuloma or a fungal infection.  Dr. 
Kuric recommended that the appellant undergo a stereotactic 
biopsy.  Dr. Kuric also noted that the appellant might have 
experienced seizure episodes as early as October 1980.  The 
Board notes, however, that this reference to 1980 may be a 
typographical error as related medical records refer to the 
first seizure as having occurred in October 1989.  Further, 
the appellant has never contended or reported in other 
medical records that he experienced seizures as early as 
1980.  In April 1991, the appellant underwent a stereotactic 
biopsy.  The biopsy revealed benign calcifications.  The 
appellant continued to experience seizures and to seek 
treatment from Dr. Kuric for various disorders from March 
1991 to June 1997.  In an October 1995 letter, Dr. Kuric 
indicated that the appellant had a seizure disorder for which 
he would have to take anti-convulsant medication on a long-
term basis.  Dr. Kuric opined that this disorder would 
severely restrict the appellant's capabilities with the 
National Guard and that a medical discharge from the National 
Guard should be considered.  

The appellant was afforded a VA examination in November 1995.  
The appellant gave a history of beginning to experience 
seizures after serving with the National Guard.  He reported 
that his first seizure occurred while lifting boxes at work 
at a private company in approximately 1988 or 1989.  The 
appellant described having seizures approximately every three 
to eight months since 1989.  He advised the VA examiner that 
his seizures were controlled and that he continued to seek 
regular treatment for them from Dr. Kuric.  The VA examiner 
diagnosed the appellant with grand mal, seizures, stable with 
medication and calcified granulomata, status-post brain 
biopsy, multiple, benign.  

Treatment records from Robert Farmer, M.D. dated April 1997 
to June 1997 note that the appellant has a seizure disorder, 
but indicate that the appellant had not experienced further 
seizures while on a regimen of anti-convulsive medication.   

The appellant was afforded another VA examination in 
September 1997.  The VA examiner diagnosed the appellant with 
several disorders, including seizure syndrome, major, well 
controlled on medication.  

In January 1998, the appellant was awarded Social Security 
Disability benefits as a result of the following medically 
determinable conditions:  myelopathy of the cervical spine, 
status-post laminectomy at C3, C4, and C5 with decompression, 
history of seizure disorder, history of hepatitis C virus, 
dysthymia and anxiety disorder, NOS (not otherwise 
specified).     

The medical evidence of record clearly establishes that the 
appellant has been diagnosed with a seizure disorder, which 
is currently well controlled by medication.  However, the 
appellant has not submitted any medical evidence linking his 
current seizure disorder to any period of military service.  
The appellant's opinion that there is an etiological 
relationship between incidents that occurred during a period 
of ACDUTRA or INACDUTRA and his current diagnosis of a 
seizure disorder does not meet this standard.  Questions of 
medical diagnosis or causation require the expertise of a 
medical professional.  See Espiritu, supra.  There is no 
evidence that the appellant has the medical background 
sufficient to render such an opinion.  In the absence of such 
competent medical evidence, the appellant has not submitted a 
well-grounded claim for service connection and his claim must 
be denied on this basis.  

The Board is unaware of the existence of any relevant 
evidence, if obtained, that would serve to well ground the 
appellant's claim for service connection.  Should the 
appellant obtain such evidence, he may request the RO to 
again consider his claim for service connection.  McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board views 
its discussion as sufficient to inform the appellant of the 
elements necessary to complete his application for service 
connection for a seizure disorder.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for a seizure disorder is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

